Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Park et al. US 2011/0062914 teaches the generally state of art of wireless power systems comprising the method steps of detecting and identifying a device (601, 603, FIG6); detecting if the device is rechargeable (605) and charging said device (607-611); and Jung et al. US 2016/0254705 teach the general state of the art of detecting a device and determining one of a first or second power transfer scheme (S11-S13, FIGURE 4). 

Regarding claim 1 and respective dependent claims:
The primary reason for allowance of the claims is the inclusion of the particular claimed method steps comprising a wireless power transmission method of a wireless power transmitter, the method comprising: detecting a first wireless power receiver for charging through a first power transmission scheme; attempting to charge (emphasis added) the first wireless power receiver when the first wireless power receiver is detected; proceeding to charge the first wireless power receiver to a first charging power; detecting a second wireless power receiver for charging through a second power transmission scheme (emphasis added) when the first wireless power receiver is not detected or when charging the first wireless power receiver fails even after the wireless power transmitter attempted to charge the first wireless power receiver; attempting to charge the second wireless power receiver when the second wireless power receiver is detected; and proceeding to charge the second wireless power receiver to a second charging power. (emphasis added)

Regarding claim 11 and respective dependent claims:
The primary reason for allowance of the claims is the inclusion of the particular claimed functional limitations of said claimed controller comprising said  controller configured to: detect a first wireless power receiver for charging through the first power transmission scheme, attempt to charge (emphasis added) the first wireless power receiver when the first wireless power receiver is detected, charge, via the first coil, the first wireless power receiver to a first charging power, detect a second wireless power receiver for charging through the second power transmission scheme (emphasis added) when the first wireless power receiver is not detected or when 24Attorney Docket No.: 3449-2713PUS4 charging the first wireless power receiver fails even after an attempt to charge the first wireless power receiver, attempt to charge (emphasis added) the second wireless power receiver when the second wireless power receiver is detected, and charge, via the second coil, the second wireless power receiver to a second charging power.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836